October 27, 2015

Ashley Yount
Deputy Clerk
Twelfth Court of Appeals
1517 West Front Street

Suite 354

Tyler, Texas 75702



Dear Mrs. Ashley Yount,


I spoke with you on Monday, Oct. 27, 2015 to request records from case 1-09-00451-CR
(Marcus Jeffrey Walker). The records requested are Attorney communications to the Court for
dates July 6th 2010 and July 8th 2011. I have included a money order for $1.50 and a self-
addressed envelope. Thank you again.


Respectfully,



Stacy Dorsey               //
682.559.9660              C/
sdorsey@txwes.edu
6232 Brentwood Dr.
Fort Worth, TX 76112